DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the Species of polystyrene reading on claims 1-15 in the reply filed on 11/01/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotov et al. (US 2009/0041825) and further in view of Elkasabi et al. (“Towards Multipotent Coatings: Chemical Vapor Deposition and Biofunctionalization of Carbonyl-Substituted Copolymers”, 2008, From IDS).

Regarding claim 1 Kotov discloses a 3D bioreactor for growth of cells(See Kotov Abstract) comprising a plurality of voids having a surface area for cell expansion, said plurality of voids having a diameter D, a plurality of pore openings between said voids having a diameter d, such that D>d and wherein: (See Kotov Figs. 1A-1F wherein a plurality of voids are formed to allow cell expansion therein and the voids have pores interconnecting them with the said pore openings having a diameter less than that of the void diameters.)
90% or more of said voids have a selected void volume (V) that does not vary by more than +/- 10.0%; and (b) 90% or more of said pore openings between said voids have a value of d that does not vary by more than +/- 10.0%; (See Kotov [0083] wherein the voids and pores are uniform in sized, i.e. they do not vary.)

 wherein said bioreactor has at least one biocompatible coating (See Kotov [0069]-[0079] wherein the bioreactor is coated with various biocompatible substances to provide various desirable functionalities.) but does not specifically disclose a coating of poly(p-xylylene). 

Elkasabi discloses a poly(p-xylylene) coating which is known to provide desirable biocompatible properties to devices. (See Elkasabi Abstract and Schemes 1-3 wherein such poly(p-xylylene) coatings are described.)




Furthermore assuming arguendo with respect to the size of the voids and pores being such that 90% of said voids and pores do not differ by +/- 10% in diameter it is noted that Kotov recognizes the desirability of providing a uniformly sized voids and pores thus motivating one of ordinary skill in the art to provide such sized voids and pores and such a modification would have required a mere change in size of the said pores and voids such that they are uniform which would have been obvious to one of ordinary skill in the art at the time of invention because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
 
Regarding claim 2 modified Kotov discloses all the claim limitations as set forth above as well as the device wherein said bioreactor contains 0.01% by weight to 0.25% by weight of material having a MW of less than or equal to 500. (Kotov [0029] and [0069]-[0079] wherein the bioreactor contains materials having MW of less than 500.)

.

Regarding claim 3 modified Kotov discloses all the claim limitations as set forth above as well as the device wherein said poly(p-xylylene) has the following structure, 
    PNG
    media_image1.png
    269
    498
    media_image1.png
    Greyscale
 RESPONSE TO RESTRICTION REQUIREMENTPage 3 Serial No: 16/580,956Docket No. SWR4004 Filing Date: September 24, 2019 Title: THREE-DIMENSIONAL BIOREACTORS wherein R1, R2, R3, and R4 are selected from hydrogen, a halogen, amine (-NH2), aliphatic aldehyde (-CHO), carboxylic acid functionality (-COOH), hydroxyl (-OH) or carboxylate functionality comprising -C(O)CF3.  (See Elkasabi Schemes 1-3 wherein such a structure is described.)

Regarding claim 4 modified Kotov discloses all the claim limitations as set forth above as well as the device wherein said coating has a thickness of 200 Angstroms to 100.0 microns.
It is noted that modified Kotov discloses that coating thickness is known to be adjusted according the need and such a modification would have required a mere change in size of the coating been obvious to one of ordinary skill in the art at the time of filing because a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  





Double Patenting
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,988,724 in view of Elkasabi et al. (“Towards Multipotent Coatings: Chemical Vapor Deposition and Biofunctionalization of Carbonyl-Substituted Copolymers”, 2008, From IDS)

Regarding claims 1 and 3 U.S. Patent No. 10,988,724 discloses all the claim limitations with the exception of the coating layer.
Elkasabi discloses a poly(p-xylylene) coating which is known to provide desirable biocompatible properties to devices. (See Elkasabi Abstract and Schemes 1-3 wherein such poly(p-xylylene) coatings are described.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide poly(p-xylylene) coatings on the device of U.S. Patent No. 10,988,724  because such coatings represent specific coating materials and are known in the art to provide effective biocompatibility as would be desirable in the device of U.S. Patent No. 10,988,724.



Regarding claim 4 such a modification of coating thickness would have required a mere change in size of the coating been obvious to one of ordinary skill in the art at the time of filing because a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,988,724 in view of Elkasabi et al. (“Towards Multipotent Coatings: Chemical Vapor Deposition and Biofunctionalization of Carbonyl-Substituted Copolymers”, 2008, From IDS) as applied to claims above and further in view of Kotov et al. (US 2009/0041825)

.
Regarding claim 5 it is noted that Kotov discloses three dimensional bioreactors for cell growth wherein the bioreactors are coated with a plurality of layers having different chemical compositions in order to provided numerous and varied functionality and biocompatibility to the device. (See Kotov [0074]-[0078] wherein multiple layers of varying chemical composition are provided.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a plurality of coating layers of differing chemical composition as described by Kotov in the device of U.S. Patent No. 10,988,724 because doing so provide such bioreactors with a larger array of functionality and biocompatibility as would be desirable in the device of U.S. Patent No. 10,988,724.

Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799